NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL

                                                 OF FLORIDA

                                                 SECOND DISTRICT


PROGRESSIVE SELECT INSURANCE                     )
COMPANY,                                         )
                                                 )
              Petitioner,                        )
                                                 )
v.                                               )      Case No. 2D17-3657
                                                 )
LLOYD'S OF SHELTON AUTO GLASS,                   )
LLC, a/a/o JEDIDIAH THOMAS,                      )
                                                 )
              Respondent.                        )
                                                 )

Opinion filed October 31, 2018.

Petition for Writ of Certiorari to the Circuit
Court for the Thirteenth Judicial Circuit for
Hillsborough County; sitting in its appellate
capacity.

Alexandra Valdes of Cole, Scott & Kissane,
P.A., Miami, for Petitioner.

Kristin A. Norse and Stuart C. Markman of
Kynes, Markman & Felman, P.A., Tampa;
David M. Caldevilla of de la Parte & Gilbert,
P.A., Tampa; and John C. Murrow of Law
Office of John C. Murrow, P.A., Tampa, for
Respondent.


MORRIS, Judge.
              The petitioner, Progressive Select Insurance Company, seeks a second-

tier writ of certiorari to quash the circuit court's order that denied Progressive's petition

for writ of certiorari below. While involving different parties, the facts and procedural

history of this case are nearly identical to the facts and procedural history of another

second-tier certiorari proceeding that is traveling with this case, Progressive American

Insurance Co. v. SHL Enterprises, LLC, a/a/o Shazam Auto Glass, LLC, 2D17-4074.

We quashed the order in SHL Enterprises, LLC, a/a/o Shazam Auto Glass, LLC,

wherein the circuit court had adopted the reasoning of the circuit court's order that was

entered in this case. Thus, for the reasons we explained in SHL Enterprises, LLC, a/a/o

Shazam Auto Glass, LLC, we quash the circuit court's order here.

              Petition granted; order quashed.



SILBERMAN and VILLANTI, JJ., Concur.




                                             -2-